Whitfield, J.,
delivered the opinion of the court.
The fifteen assignments of error are without merit, save the first. That seeks a reversal, on the ground that the circuit court had no jurisdiction 'of the case, which was an appeal, as we suppose, from a court of a justice of the peace. There is no judgment of the justice of the peace in this record — no copy of the record and proceedings before him; no paper of any kind showing that the case was ever before a justice of the peace except one, and that paper is the declaration in the case, which, sworn to before the justice of the peace, was after-wards filed in the circuit court. We cannot know from this record that the suit which was brought in trover for two hundred dollars was not brought originally in the circuit court. In Crapoo v. Grand Gulf, 9 Smed. & M., 205, an appeal from the judgment of a justice of the peace, there was nothing in the transcript of the record in this court to indicate that the case was appealed from the justice’s court, except the appeal bond, and the court said: “As the circuit court acquires júris-diction in such cases only by appeal, the record must show the foundation of a judgment. In such cases, it only acts as an appellate court, and this record does not show that it did so act. ’ ’ This case falls strictly within the principle of that case.
There has been no application here by appellee for a writ of ce?'tio7-ari to bring up a more perfect record. It may be that the transcript from the court of the justice of the peace was before the circuit court. We can look only to the record here. We are strongly impressed with the justice of appellee’s *293cause, and, whilst thus compelled to reverse the judgment, we will dismiss all the proceedings in the circuit court, and leave in full force the judgment, if any there be, in the mag-' istrate’s court.
The judgment is reversed, and judgment here dismissing all proceedings in the circuit court for want of jurisdiction in that court, and the judgment in the magistrate’s court, if any, will remain in full force.